Citation Nr: 1334988	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active military duty from April 1953 to April 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of this hearing is associated with the claims file.

In September 2012, the Board reopened the claims for service connection for left ear hearing loss and asthma and remanded the claims for additional development.  The Board remanded the claims again in March 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay in deciding the claims of entitlement to service connection for bilateral hearing loss and asthma, the Board finds that additional development is required.

Following a detailed review of the Virtual VA claims file, the Board finds that a remand is required to obtain additional VA treatment records that appear to be pertinent to the Veteran's claims.  

The Veteran contends that his current bilateral hearing loss is due to his duties as an engineer during military service, using tools such as jack hammers to break rocks and cement.

Service treatment records were silent for complaints, findings, or diagnosis of hearing problems, ear problems, or tinnitus.  On pre-induction examination in February 1953 and on separation examination in April 1955, whispered voice testing was reported as 15/15 bilaterally, and clinical evaluation of the ears, generally, was reported as normal.

Post-service VA treatment records dated from February 2003 to November 2012 were silent for complaints, findings, or diagnosis of ear or hearing problems until March 2006 when the Veteran presented to the VA emergency room with complaints of losing part of a Q-tip in his left ear and having pain and pressure.  The foreign body was extracted and he received ear drops, but he complained of continued left ear pain, swelling of his ear with drainage, and left ear hearing loss.

In a June 2006 ENT follow-up note, the Veteran reported that his left ear symptoms had resolved and his hearing had returned to baseline.  He reported some trouble with understanding in crowded rooms, but was "fine one-on-one."  He denied any tinnitus.  

A January 2007 VA ENT note reflects that the Veteran reported hearing loss in both ears, left worse than right.  He indicated that he had a "history of decreased hearing since years before" the Q-tip incident and treatment and that he was previously told that he needed a hearing aid.  An addendum ENT note reflects that the Veteran reported worsening left ear hearing.  Audiology testing was scheduled.

A February 2007 VA audiology consultation report reflects that the audiologist obtained a patient history and performed an ear canal inspection and comprehensive hearing evaluation that included speech reception threshold, air/bone conduction thresholds, and word recognition.  The report reflects that the audiologist spent 70 minutes evaluating the Veteran.  Unfortunately, the patient history and testing results are not associated with the consultation report, and the Board was unable to locate other record of the February 2007 consultation in the claims file.  Therefore, the RO or AMC should obtain and associate with the claims file the complete February 2007 VA audiology consultation report because it is relevant to the Veteran's claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Then, the claims file should be returned to the VA audiologist who performed the February 2013 VA examination and who provided an August 2013 supplemental opinion.  The audiologist should be asked to review the complete VA audiology consultation report dated in February 2007 and to explain whether the evidence changes her February 2013 and August 2013 opinions in any way.

Regarding the claim for service connection for asthma, a January 1958 VA discharge summary reflects that the Veteran was readmitted for treatment of asthmatic bronchitis after being discharged from the same VA hospital in Alexandria, Louisiana in December 1957.  The Board has carefully reviewed the claims file and has not located any VA records pertaining to the Veteran's December 1957 hospitalization for asthma.  These records may be pertinent to the Veteran's claim.  Therefore, the RO or AMC should request treatment records dated in December 1957 from the VA hospital in Alexandria, Louisiana, including performing a search of any archived records if necessary.  
 
After the December 1957 hospitalization records are obtain and associated with the claims file, the claims file should be returned to the January 2013 VA examiner, who also provided an August 2013 medical opinion, for a supplemental opinion.  The examiner should be asked to review the December 1957 hospitalization records and to explain whether the evidence changes the January 2013 and August 2013 opinions in any way.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO or AMC should attempt to obtain treatment records regarding asthmatic bronchitis dated in December 1957 from the VA hospital in Alexandria, Louisiana, including performing a search of any archived records if necessary.  The RO or AMC should also attempt to obtain the complete VA audiology consultation report, including the patient history and audiological testing data, dated in February 2007.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative should be notified of such.

2.  After the requested records have been obtained or determined to be unavailable, the claims file should be returned to the VA audiologist who conducted the February 2013 examination and who provided an August 2013 supplemental opinion.  The audiologist should review the complete report of the February 2007 VA audiology consultation and explain whether the evidence changes her February 2013 and August 2013 opinions in any way.  A complete rationale for all conclusions must be included in the report provided.  (Any medical record reviewed and relied on by the audiologist must be included in the claims folder).

3.  After the requested records have been obtained or determined to be unavailable, the claims file should be returned to the VA examiner who conducted the January 2013 respiratory examination and provided an August 2013 supplemental opinion.  The examiner should review the December 1957 VA hospitalization records and explain whether the evidence changes the January 2013 and August 2013 opinions in any way.  A complete rationale for all conclusions must be included in the report provided.  (Any medical record reviewed and relied on by the examiner must be included in the claims folder).

4.  Thereafter, the RO or AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



